Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


8-6-2007

In Re:Tyrone Staples
Precedential or Non-Precedential: Non-Precedential

Docket No. 07-3029




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"In Re:Tyrone Staples " (2007). 2007 Decisions. Paper 612.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/612


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
DLD-318                                                         NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                               ________________

                                      No. 07-3029
                                   ________________

                              IN RE: TYRONE STAPLES,

                                          Petitioner
                      ____________________________________

                      On a Petition for Writ of Mandamus from the
           United States District Court for the Middle District of Pennsylvania
                         (Related to D.C. Civ. No. 06-cv-02426)
                      ____________________________________

                        Submitted Under Rule 21, Fed. R. App. P.
                                    July 26, 2007

             Before: BARRY, AMBRO and FISHER, CIRCUIT JUDGES.

                                (Filed: August 6, 2007)
                              _______________________

                                     OPINION
                              _______________________

PER CURIAM

      Pro se petitioner Tyrone Staples, an inmate at the United States Penitentiary at

Lewisburg, Pennsylvania, seeks a writ of mandamus to compel the United States District

Court for the Middle District of Pennsylvania to promptly reach a decision on his petition

for writ of habeas corpus filed under 28 U.S.C. § 2241.

      Staples filed his § 2241 petition with the district court on December 19, 2006. On

July 9, 2007, this petition for writ of mandamus was docketed (Staples dated the petition
June 20, 2007).1 On July 6, 2007, the district court entered an order denying Staples’

§ 2241 petition.2 Because Staples has received the relief he sought in filing his

mandamus petition – a ruling on his § 2241 petition – we will deny his mandamus

petition as moot.




       1
        In a clerk’s order, Staples was granted leave to proceed in forma pauperis, and
asked to provide a response explaining why his mandamus petition was not moot in light
of the district court’s order. Staples has filed no such response.
       2
        Staples filed a notice of appeal on July 16, 2007.

                                             2